DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(1). The drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
The drawings do not have satisfactory reproduction characteristics. The drawings appear to be multi-generation copies which are at least partially hand drawn or numbered. The lines and numbers are not all solid. Further, some of the smaller/finer elements are not clear do to the lightness of the elements. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the apparatus has a length and a distal end” in line 1. As claim 1 recites two apparatuses (apparatus for use in a borehole and a radial bearing apparatus, claim 1 is unclear and therefore indefinite. It is not known which apparatus is being addressed in claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Bien et al. (US 490002).
Regarding claims 1: Bien discloses a radial bearing apparatus comprising a housing 30” including a housing bore 31’ defining a radial bearing housing surface (inner surface of 30”) (Figs. 6-8; col.4, line 27 - col. 5, line 18). 
It should be noted that little weight is given to the preamble, since the body of the claim lacks to define any structure to breathe life into the preamble (i.e. no mention of a borehole or any apparatus used therein).
Bien discloses a shaft 11 extending through the housing bore and defining a radial bearing shaft surface (outer surface) (Fig. 6). Bien discloses a radial bearing contact interface between the radial bearing housing surface and the radial bearing shaft surface for bearing a variable side force applied to the shaft (the surface of the shaft and the inner surface of the housing define the contact interfacing surfaces, 35’ and 35” indicate different positions of the shaft based on load) (Figs. 6-8). Bien discloses that the radial bearing contact interface includes an oblique section in which the radial bearing housing surface and the radial bearing shaft surface are oblique to each other when the side force is zero and progressively increase in contact in an axial direction in response to an increasing magnitude of the side force (Figs. 6-8; col.4, line 27 - col. 5, line 18).
Regarding claim 2: Bien discloses rein the radial bearing housing surface and the 15 radial bearing shaft surface become less oblique to each other within a range along the oblique section as the side force increases from zero (Figs. 6-8; col.4, line 27 - col. 5, line 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 20180112465) in view of Bien et al. (US 490002).
Bien discloses the invention substantially as claimed and as discussed above.
Regarding claim 12: Ritchie discloses an apparatus for use in drilling a borehole (abstr.; [0003]-[0005]). Ritchie discloses a housing having a housing bore, a shaft 101 extending through the housing bore and having a protruding length which extends from the housing toward a distal end of the apparatus (Figs. 1, 2; [0039]). Ritchie discloses a drill bit connected with the shaft at the distal end of the apparatus (Figs. 1, 2; [0039]). Ritchie discloses a bearing assembly for rotatably supporting the shaft within the housing (Figs. 1, 2; [0040]). Ritchie does not explicitly disclose that the bearing assembly comprises a radial bearing apparatus, that the radial bearing apparatus comprises a radial bearing housing surface defined by the housing bore, a radial bearing shaft surface defined by the shaft, a radial bearing contact interface between the radial bearing housing surface and the radial bearing shaft surface for bearing a variable side force applied to the shaft, and that the radial bearing contact interface includes an oblique section in which the radial bearing housing surface and the radial bearing shaft surface are oblique to each other when the side force is zero and progressively increases in contact in an axial direction in response to an increasing magnitude of the side force. 
Bien discloses that the bearing assembly comprises a radial bearing apparatus comprising a radial bearing housing surface defined by the housing bore (see above; inner surface of housing) (Figs. 6-8; col.4, line 27 - col. 5, line 18). Bien discloses a radial bearing shaft surface defined by the shaft (outer surface) (see above; Fig. 6). Bien discloses a radial bearing contact interface between the radial bearing housing surface and the radial bearing shaft surface for bearing a variable side force applied to the shaft (see above; the surface of the shaft and the inner surface of the housing define the contact interfacing surfaces, 35’ and 35” indicate different positions of the shaft based on load) (Figs. 6-8). Bien discloses that the radial bearing contact interface includes an oblique section in which the radial bearing housing surface and the radial bearing shaft surface are oblique to each other when the side force is zero and progressively increases in contact in an axial direction in response to an increasing magnitude of the side force (see above; Figs. 6-8; col.4, line 27 - col. 5, line 18).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Ritchie to include a bearing assembly that comprises a radial bearing apparatus that comprises a radial bearing housing surface defined by the housing bore, a radial bearing shaft surface defined by the shaft, a radial bearing contact interface between the radial bearing housing surface and the radial bearing shaft surface for bearing a variable side force applied to the shaft, and that the radial bearing contact interface includes an oblique section in which the radial bearing housing surface and the radial bearing shaft surface are oblique to each other when the side force is zero and progressively increases in contact in an axial direction in response to an increasing magnitude of the side force as taught by Bien. As Ritchie and Bien disclose bearings that support a shaft that is subject to side loads and as Bien discloses a specific bearing assembly to handle the side loads in a specific manner, it would have been within routine skill to have selected a specific bearing configuration from a finite selection of available, desired, and well-known bearing designs. Such an selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 13: Ritchie, as modified by Bien, discloses that the radial bearing housing surface and the radial bearing shaft surface become less oblique to each other within a range along the oblique section as the side force increases from zero (Bien - Figs. 6-8; col.4, line 27 - col. 5, line 18). 
Regarding claim 14: Ritchie, as modified by Bien, discloses that the radial bearing contact interface extends in the axial direction within the housing bore, and wherein the radial bearing housing surface and the radial bearing shaft surface are oblique to each other in the axial direction along the oblique section (Bien - Figs. 6-8; col.4, line 27 - col. 5, line 18). 
Regarding claim 15: Ritchie, as modified by Bien, discloses a side force axial position where the side force is applied, wherein the oblique section has a vertex, and wherein the oblique section extends from the vertex toward the side force axial position (Bien - Figs. 6-8; col.4, line 27 - col. 5, line 18). 
Regarding claim 16: Ritchie, as modified by Bien, discloses that a bearing interface angle is defined between the radial bearing housing surface and the radial bearing shaft surface at the vertex of the oblique section and wherein the bearing interface angle decreases within an angular range as the side force increases from zero (Bien - Figs. 6-8; col.4, line 27 - col. 5, line 18). 
Regarding claim 17: Ritchie, as modified by Bien, discloses that the apparatus has a primary axis, wherein the shaft is tilted relative to the primary axis in a shaft tilt direction, and wherein the oblique section is provided at least in part by a relative tilt in the shaft tilt direction of the radial bearing shaft surface relative to the radial bearing housing surface (Ritchie - Figs. 11A-13; Bien - Figs. 6-8; col.4, line 27 - col. 5, line 18). 


Allowable Subject Matter
Claims 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/16/2022